—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered April 10, 1991, convicting defendant, upon her guilty plea, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of AVi to 9 years, unanimously affirmed.
The hearing court properly found the police had probable cause to arrest defendant (see, People v McRay, 51 NY2d 594, 602). The arresting officer testified that he had heard specified details of defendant’s description broadcast over the radio, and that she matched that description (see, People v Lypka, 36 NY2d 210, 213-214; People v Petralia, 62 NY2d 47, 51-52; compare, People v Brodie, 87 AD2d 653 [2d Dept]). This testimony was sufficient to conclude that defendant’s arrest was based on probable cause. Concur—Sullivan, J. P., Carro, Ellerin, Kassal and Rubin, JJ.